 Case 5:19-cv-00176-FPS Document 18 Filed 09/04/19 Page 1 of 4 PageID #: 63



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DIANA MEY,

             Plaintiff,

v.                                               Civil Action No. 5:19CV176
                                                                    (STAMP)
MONITRONICS INTERNATIONAL, INC.
d/b/a BRINKS HOME SECURITY and
HOME SECURITY USA, LLC d/b/a
COLORADO’S HOME SECURITY USA,

             Defendants.


              ORDER VACATING FIRST ORDER AND NOTICE AND
     SECOND ORDER AND NOTICE REGARDING DISCOVERY AND SCHEDULING

      On June 19, 2019, this Court entered a first order and notice

regarding discovery and scheduling.         ECF No. 6.      On July 16, 2019,

this Court stayed the entire civil action until August 23, 2019.

ECF No. 13.     On August 30, 2019, this Court granted the parties’

joint     stipulation   (ECF   No.   14)   and   extended    the   stay   until

September 3, 2019.      ECF No. 15.

      Because the original dates in this Court’s first order and

notice have passed due to the stay, pursuant to Federal Rule of

Civil Procedure 16(b) and 26(f) and Local Rules of Civil Procedure

16.01 and 26.01,1 it is hereby ORDERED2 that:


      1
      Reference to these and other local rules are to the Local
Rules as revised and made effective March 2018.
      2
      It should be stated that effective December 1, 2015, Rule
26(b)(1) has been amended to include, among other matters,
considerations of proportionality as an explicit component of the
definition of the scope of discovery.        Under the amendment,
proportionality should be considered in light of the following six
factors: (1) “the importance of the issues at stake in the action”;
(2) “the amount in controversy”; (3) “the parties’ relative access
 Case 5:19-cv-00176-FPS Document 18 Filed 09/04/19 Page 2 of 4 PageID #: 64



     1.     Initial Planning Meeting:      Pursuant to Federal Rules of

Civil Procedure 16 and 26(f) and Local Rule of Civil Procedure

16.01(b), parties to this action shall meet in person or by

telephone on or before September 17, 2019.          At this meeting, the

parties shall discuss all matters required by Federal Rules of

Civil Procedure 16 and 26(f)3 and Local Rule of Civil Procedure

16.01(b).

     2.     Meeting Report and Proposed Discovery Plan:        Pursuant to

Federal Rule of Civil Procedure 26(f) and Local Rule of Civil

Procedure 16.01(c), the parties shall file at the Clerk’s Office a

written report on the results of the initial discovery meeting on

or before September 24, 2019.            This report shall include the

parties’ report on those matters set forth in Local Rules of Civil

Procedure 16.01(b)(1)-(6) and (c) and the parties’ discovery plan

as required by Federal Rule of Civil Procedure 26(f). The parties’

report on their meeting shall be considered by this Court as

advisory only. Parties and counsel are subject to sanctions as set



to relevant information”; (4) “the parties’ resources”; (5) “the
importance of the discovery in resolving the issues”; and (6)
“whether the burden or expense of the proposed discovery outweighs
its likely benefit.” See Federal Rule of Civil Procedure 26(b)(1).
     3
      The parties are reminded that effective December 1, 2006,
Rule 26(f) has been amended to require the parties to address: (1)
any issues relating to disclosure or discovery of electronically
stored information, including the form or forms in which it should
be produced; and (2) any issues relating to claims of privilege or
protection as to trial preparation material including, if the
parties agree on a procedure to assert such claims after
production, whether to ask the Court to include their agreement in
an order.

                                     2
 Case 5:19-cv-00176-FPS Document 18 Filed 09/04/19 Page 3 of 4 PageID #: 65



forth in Local Rule of Civil Procedure 37.01 for failure to

participate in good faith in the development and submission of a

meeting report and proposed discovery plan.

     3.       Scheduling Conference/Scheduling Order: Upon receipt of

the meeting report and proposed discovery plan, this Court may

conduct   a    scheduling     conference      at     a    date     and   time     deemed

appropriate.      See Fed. R. Civ. P. 16(b) and LR Civ P 16.01(d).

However, if this Court determines, after a review of the meeting

report and proposed discovery plan that a scheduling conference is

not necessary, no conference will be scheduled and a scheduling

order will be entered.        See Fed. R. Civ. P. 16 (b) and LR Civ P

16.01(c).      Pursuant to Local Rule of Civil Procedure 16.01(e), a

scheduling     order   will   be   entered     as        soon    as   practicable     as

permitted by Federal Rule of Civil Procedure 16(b).

     4.       Initial Discovery Disclosures:             Pursuant to Federal Rule

of Civil Procedure 26(a)(1) and Local Rule of Civil Procedure

26.01(a), each party shall provide to every other party the initial

discovery      disclosures    required       under       Federal      Rule   of    Civil

Procedure 26(a)(1) on or before October 15, 2019.

     This Court’s prior first order and notice regarding discovery

and scheduling (ECF No. 6) is hereby VACATED.

     IT IS SO ORDERED.

     The Clerk is directed to transmit a copy of this order to

counsel of record herein.




                                         3
Case 5:19-cv-00176-FPS Document 18 Filed 09/04/19 Page 4 of 4 PageID #: 66



    DATED:   September 4, 2019



                                  /s/ Frederick P. Stamp, Jr.
                                  FREDERICK P. STAMP, JR.
                                  UNITED STATES DISTRICT JUDGE




                                    4
